Citation Nr: 0902948	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-00 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for undefined seizures.

2.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, which denied the 
veteran's April 2005 claims for undefined seizures and major 
depressive disorder.

In November 2008, the veteran testified at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the transcript is 
associated with the record.


FINDINGS OF FACT

1.  There is no competent medical evidence that establishes a 
nexus between the veteran's claimed undefined seizures and 
his active military service.

2.  There is no competent medical evidence that establishes a 
nexus between the veteran's major depressive disorder and his 
active military service.


CONCLUSIONS OF LAW

1.  Seizures was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1101, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1101, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

An April 2005 letter, provided to the veteran before the 
September 2005 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the veteran of what evidence was 
needed to establish his service connection claims, what VA 
would do and had done, and what evidence he should provide.  
The letter also informed the veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claims.

The Board notes that the veteran raised for the first time, 
at his November 2008 hearing, a theory of entitlement to 
service connection for major depressive disorder as secondary 
to either his blackout spells, or to his seizures.  In order 
to be granted, a claim of secondary service connection 
requires that the underlying claim be service-connected.  
38 C.F.R. § 3.310.  As neither the veteran's blackout spells, 
nor his seizures, are service-connected, there is no 
possibility under law that the claim for secondary service 
connection could be granted.  Therefore, there is no 
possibility of prejudice to the veteran from the absence of 
notice of the elements of secondary service connection.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.  The veteran was also 
provided the opportunity to present testimony at a hearing on 
appeal before the undersigned Veterans Law Judge.  

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was not provided with such notice.  However, since the 
veteran's claims are being denied, neither a disability 
rating nor an effective date will be assigned, so there can 
be no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

Undefined Seizures

The veteran contends that he is entitled to service 
connection for undefined seizures.  At the November 2008 
hearing before the undersigned Veterans Law Judge, the 
veteran's representative stated that the veteran's undefined 
seizures are characterized by blackout spells and fainting 
spells.  The veteran stated that he had non-severe dizzy 
spells from separation in 1995 to 2000, and has had fainting 
and blackout spells from 2000 to the present.

As an initial matter, the Board notes that the veteran was 
denied service connection for dizzy spells, blackouts, and 
passing out in a rating decision issued by the VA RO in 
Seattle, Washington, in July 2003.  The veteran did not 
appeal this decision, and thus it is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).  The 
Board further notes that a claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury; rather, the two claims must be 
considered independently because they rest on distinct 
factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  Thus, in this case, the veteran's claim for an 
undefined seizure disorder is analyzed as such, and is not 
prejudiced by the prior final determination that the 
veteran's dizzy spells, blackouts, and passing out are not 
service connected.  Similarly, a finding of dizzy spells, 
blackouts, and passing out, without a definitive diagnosis of 
a seizure disorder, would constitute an insufficient basis 
upon which to grant service connection for a seizure 
disorder.

The veteran's service treatment records show no medical 
diagnosis of any seizure disorder.

In his January 1990 enlistment examination, the veteran 
stated that he was in good health.  He checked boxes 
indicating that he never had, and did not currently have, 
"frequent or severe headache," "dizziness or fainting 
spells," "epilepsy or fits," "depression or excessive 
worry," "nervous trouble of any sort," or "periods of 
unconsciousness."  On clinical examination, the veteran's 
neurologic and psychiatric statuses were found to be normal.

In his July 1991 examination for submarine duty, the veteran 
again stated that he was in good health.  He checked boxes 
indicating that he never had, and did not currently have, 
"frequent or severe headache," "dizziness or fainting 
spells," "epilepsy or fits," "depression or excessive 
worry," "nervous trouble of any sort," or "periods of 
unconsciousness."  On clinical examination, the veteran's 
neurologic and psychiatric statuses were again found to be 
normal.

In his March 1995 separation examination, the veteran again 
stated that he was in good health.  He checked boxes 
indicating that he never had, and did not currently have, 
"frequent or severe headache," "epilepsy or fits," 
"depression or excessive worry," "nervous trouble of any 
sort," or "periods of unconsciousness."  The veteran did 
indicate that he had "dizziness or fainting spells."  
However, on clinical examination, the veteran's neurologic 
and psychiatric statuses were again found to be normal.

The Board notes the results of the clinical examination of 
the veteran's psychiatric status as well as the results of 
the clinical examination of his neurologic status because, 
while epileptic seizures are neurological in nature, non-
epileptic seizures may be psychogenic in nature.

The veteran's extensive VA treatment records contain no 
definitive diagnosis of a seizure disorder.  Seizures are 
referenced in the veteran's May 2002 VA treatment record, in 
which a VA physician writes, "Seizure manifesting as vertigo 
is hypothetically possible though rare; would not recommend 
antiepileptic therapy at this time."  Medical opinions which 
are speculative, general, or inconclusive in nature cannot 
support a claim for service connection.  Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In this case, the VA physician's conclusion 
that the chance of a seizure was "hypothetically possible 
though rare," combined with his decision not to initiate 
anti-seizure medication, is too speculative and inconclusive 
a diagnosis to support a claim for service connection.

In a January 2004 VA treatment record, a VA clinician wrote 
that the veteran had been evaluated in the Neurology and ear, 
nose, and throat (ENT) clinics.  The clinician noted that the 
results included normal brain imaging with a magnetic 
resonance imaging (MRI), normal electroencephalogram (EEG) 
results, and normal audiometry.  An October 2003 VA treatment 
record clarifies that the veteran had normal EEG results both 
sleeping and waking, and no brain stem dysfunction.

The threshold criterion for service connection is the 
existence of a current disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
In this case, the veteran has no current diagnosis of 
seizures.  Indeed, the veteran noted at his November 2008 
hearing that he was denied Social Security disability 
benefits because he has no definitive diagnosis of his 
condition.  Consequently, he cannot be granted service 
connection for his alleged seizures.

In a June 2006 VA treatment record, a VA clinician noted that 
the veteran had two types of "non-epileptic spells," one of 
which included a loss of consciousness, and the other of 
which involved spacing out.  Even if such spells are 
construed as seizures, the veteran would still not be 
eligible for service connection, because there is no 
competent medical evidence linking those episodes to his time 
in service.  Indeed, the only purported linkage is the 
veteran's own statement at his November 2008 hearing that his 
claimed seizures are related to the "dizziness or fainting 
spells" which he claimed at separation from service, and for 
which he has already been denied service connection.  
However, as a layperson with no apparent medical expertise or 
training, the veteran is not competent to comment on the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Moreover, as noted above, the 
veteran's clinical examination at separation revealed normal 
neurologic and psychiatric statuses, and no competent medical 
evidence exists which links his claimed seizures to his time 
in service.

The preponderance of the evidence is against the award of 
service connection for the veteran's claimed undefined 
seizures; it follows that the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the veteran's claim is denied.

Major Depressive Disorder

The veteran contends that he is entitled to service 
connection for major depressive disorder.  The veteran raised 
this claim in April 2005 as a claim for direct service 
connection.  At his November 2008 hearing before the 
undersigned Veterans Law Judge, the veteran stated that he 
had depression, and that he had attempted suicide twice in 
the past four years.  Also at the November 2008 hearing, the 
veteran's representative stated that the veteran's depression 
is "secondary to...the blackout spells," and the veteran 
later in the hearing asserted that the claim was secondary to 
his alleged seizure disorder.

The veteran is ineligible for secondary service connection 
for his major depressive disorder based on either his 
blackout spells or his alleged seizure disorder, because he 
is not service-connected for those conditions.  38 C.F.R. 
§ 3.310 (2008).  Therefore, the Board will analyze the 
veteran's claim under a theory of direct service connection.

The veteran's service treatment records show no medical 
diagnosis of any depressive disorder.

In his January 1990 enlistment examination, the veteran 
stated that he was in good health.  He checked boxes 
indicating that he never had, and did not currently have, 
"depression or excessive worry," or "nervous trouble of 
any sort."  On clinical examination, the veteran's 
psychiatric status was found to be normal.

In his July 1991 examination for submarine duty, the veteran 
again stated that he was in good health.  He again checked 
boxes indicating that he never had, and did not currently 
have, "depression or excessive worry," or "nervous trouble 
of any sort."  On clinical examination, the veteran's 
psychiatric status was again found to be normal.

In his March 1995 separation examination, the veteran again 
stated that he was in good health.  He again checked boxes 
indicating that he never had, and did not currently have, 
"depression or excessive worry," or "nervous trouble of 
any sort."  On clinical examination, the veteran's 
psychiatric status was again found to be normal.

The veteran's VA treatment records show conflicting diagnoses 
of depression.

In March 2002, the veteran denied having any history of 
stress or psychological conditions.

In April 2004, a VA clinician diagnosed the veteran with mild 
depression, and noted that the veteran had been becoming more 
depressed since June 2003.

In May 2004, the veteran reported having had strong thoughts 
of suicide three months previously.  The veteran reported 
that he had held a razorblade while thinking about slitting 
his wrists at that time.

In January 2005, a VA clinician administered the Minnesota 
Multiphasic Personality Inventory-2 (MMPI-2) to the veteran.  
Although the VA clinician found that the results may have 
been invalid, she noted that, if they were valid, they 
indicated depression among other psychological 
symptomatology.

In March 2006, the veteran reported to a VA clinician that he 
was depressed by his inability to work, his dizziness, and 
his finances.  The VA clinician diagnosed the veteran with 
depression.

In May 2006, a VA clinician ruled out depression, and noted 
that the veteran and his spouse "are focused on getting 
Social Security or the VA to pay for his disabilities and 
they do not seem interested in other issues at this time."  
However, in July 2006, that same VA clinician diagnosed the 
veteran with depression, and made no reference to her May 
2006 conclusions.

In this case, there is no evidence of any incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and no nexus between any in-service 
injury or disease and the current disability, established by 
medical evidence.  To the contrary, as the clinician found at 
separation from service, the veteran's psychiatric status was 
normal.  Moreover, the absence of any diagnosis of depression 
in service further supports the conclusion that the condition 
did not first manifest during active duty, as does the 
absence of any medical evidence linking the veteran's 
depression to his time in service.  Consequently, the veteran 
is not entitled to a grant of service connection for his 
major depressive disorder.

As noted above, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  In this case, the veteran's service 
treatment records show no evidence of depression, and there 
is no evidence of continuity of symptomatology from the date 
of the veteran's discharge to the present.  To the contrary, 
in March 2002, the veteran denied having any history of 
stress or psychological conditions.  Consequently, the 
veteran is not entitled to a grant of service connection 
based on continuity of symptomatology.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the veteran's major depressive 
disorder; it follows that the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the veteran's claim is denied.


ORDER

Service connection for undefined seizures is denied.

Service connection for major depressive disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


